EXHIBIT 10.1

Amended Summary of Salary and Bonus for

Named Executive Officers*

 

Named Executive Officer

FY06 Base Salary

FY05 Bonus

George Borst

$430,000

$370,000

Tadashi Nagashino

**

$94,423

David Pelliccioni

$328,747

$230,000

John Stillo

$337,018

$205,000

Thomas Kiel

$249,606

$100,000

 

*All of the named executive officers are at-will employees without written
employment contracts.

**A portion of Mr. Nagashino’s base salary is paid in U.S. Dollars and a portion
in Japanese Yen. For this and other reasons, the actual amount of Mr.
Nagashino’s base salary for FY06 cannot be determined. However, Mr. Nagashino’s
base salary is expected to be between $185,000 and $235,000 for FY06.

 

FY06 Bonus

The FY06 bonuses for the named executive officers are payable in two
installments. The first installment of the FY06 bonus will be paid in either
December or January. The total FY06 bonuses (and the amount of each installment)
have not yet been determined. However, it is expected that the first bonus
installment for each of the named executive officers (other than Mr. Nagashino)
will be an amount equal to 40% of a specified percentage of the officer’s FY06
base salary. The specified percentage for each officer (other than Mr.
Nagashino) is expected to be between 30% and 55% of his FY06 base salary. The
first installment of Mr. Nagashino’s FY06 bonus is expected to be an amount not
exceeding $40,000.

 

 

 

 

 